DENY; and Opinion Filed December 17, 2018.




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01315-CV

       IN RE THE UNKNOWN HEIRS, AND HEIRS WHOSE WHEREABOUTS IS
            UNKNOWN, OF THELMA FRANCIES SHAW BRADY, Relators

                    Original Proceeding from the County Court at Law No. 2
                                    Grayson County, Texas
                                 Trial Court Cause No. 025128

                                MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Stoddart
                                  Opinion by Justice Lang-Miers
        Before the Court is relators’ petition for writ of mandamus in which they complain of the

trial court’s denial of relators’ motion to dismiss for lack of jurisdiction. To be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion and

that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relators have not shown

they are entitled to the relief requested. Accordingly, we deny relators’ petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
181315F.P05                                         JUSTICE